                                                                                                            Case 2:20-cv-08188-GW-JPR Document 89 Filed 01/12/21 Page 1 of 17 Page ID #:1604



                                                                                                               1   Jeffrey M. Goldman (SBN 233840)
                                                                                                                         Email: jeffrey.goldman@troutman.com
                                                                                                               2   TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                   350 South Grand Avenue, Suite 3400
                                                                                                               3   Los Angeles, CA 90071
                                                                                                                   Tel: 213-928-9800
                                                                                                               4   Fax: 866-728-3537
                                                                                                               5   Howard Shire (admitted pro hac vice)
                                                                                                                         Email: howard.shire@troutman.com
                                                                                                               6   TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                   620 Eighth Avenue, 37th Floor
                                                                                                               7   New York, NY 10018
                                                                                                                   Tel: 212-808-2700
                                                                                                               8   Fax: 212-286-9806
                                                                                                               9   Oscar A. Figueroa (SBN 313238)
                                                                                                                         Email: oscar.figueroa@troutman.com
                                                                                                              10   TROUTMAN PEPPER HAMILTON SANDERS LLP
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                                   5 Park Plaza, Suite 1400
                                                                                                              11   Irvine, CA 92614
                                                                                                                   Tel: 949-622-2700
                                                                                                              12   Fax: 949-622-2739
                                                                             I R V I N E , C A 92614-2545
                                           5 PAR K PLA ZA
                                                            S U I T E 1400




                                                                                                              13   Attorneys for Defendant
                                                                                                                   LEBRON JAMES
                                                                                                              14
                                                                                                              15                        UNITED STATES DISTRICT COURT
                                                                                                              16                       CENTRAL DISTRICT OF CALIFORNIA
                                                                                                              17
                                                                                                              18   STEVEN MITCHELL,                      Case No. 2:20-cv-08188-GW-JPR
                                                                                                              19                  Plaintiff,             STIPULATED PROTECTIVE
                                                                                                                                                         ORDER
                                                                                                              20   v.
                                                                                                              21   LEBRON JAMES,
                                                                                                              22                  Defendant.
                                                                                                              23
                                                                                                              24
                                                                                                              25
                                                                                                              26
                                                                                                              27
                                                                                                              28
                                                                                                                   112413893
                                                                                                            Case 2:20-cv-08188-GW-JPR Document 89 Filed 01/12/21 Page 2 of 17 Page ID #:1605



                                                                                                               1   1.      INTRODUCTION
                                                                                                               2           1.1    PURPOSES AND LIMITATIONS
                                                                                                               3           Discovery in this action may involve production of confidential, proprietary,
                                                                                                               4   or private information for which special protection from public disclosure and from
                                                                                                               5   use for any purpose other than prosecuting this litigation may be warranted.
                                                                                                               6   Accordingly, the Parties hereby stipulate to and petition the Court to enter the
                                                                                                               7   following Stipulated Protective Order. The Parties acknowledge that this Order
                                                                                                               8   applies to Disclosures or Discovery Material, as defined herein, and does not relate
                                                                                                               9   to materials that may be introduced at trial. The Parties further acknowledge does
                                                                                                              10   not confer blanket protections on all disclosures or responses to discovery and that
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                              11   the protection it affords from public disclosure and use extends only to the limited
                                                                                                              12   information or items that are entitled to confidential treatment under the applicable
                                                                             I R V I N E , C A 92614-2545
                                           5 PAR K PLA ZA
                                                            S U I T E 1400




                                                                                                              13   legal principles. The Parties further acknowledge, as set forth in Section 12.3
                                                                                                              14   below, that this Order does not entitle them to file Confidential Information under
                                                                                                              15   seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and the
                                                                                                              16   standards that will be applied when a Party seeks permission from the Court to file
                                                                                                              17   material under seal.
                                                                                                              18           1.2   GOOD CAUSE STATEMENT
                                                                                                              19           This is a copyright infringement and right of publicity action that may
                                                                                                              20   involve the production of financial and other proprietary information, such as
                                                                                                              21   revenue reports, earnings reports, contracts or agreements with third parties, and/or
                                                                                                              22   licenses that could be subject to nondisclosure agreements. Discovery in this case
                                                                                                              23   will also likely involve the parties’ confidential business financial information,
                                                                                                              24   information regarding confidential business practices, or other confidential
                                                                                                              25   commercial information (including information implicating privacy rights of third
                                                                                                              26   parties), information otherwise generally unavailable to the public, or which may be
                                                                                                              27   privileged or otherwise protected from disclosure under state or federal statutes,
                                                                                                              28   court rules, case decisions, or common law.

                                                                                                                   112413893                                 -2-
                                                                                                            Case 2:20-cv-08188-GW-JPR Document 89 Filed 01/12/21 Page 3 of 17 Page ID #:1606



                                                                                                               1           Accordingly, to expedite the flow of information, to facilitate the prompt
                                                                                                               2   resolution of disputes over confidentiality of discovery materials, to adequately
                                                                                                               3   protect information the parties are entitled to keep confidential, to ensure that the
                                                                                                               4   parties are permitted reasonable necessary uses of such material in preparation for
                                                                                                               5   and in the conduct of trial, to address their handling at the end of the litigation, and
                                                                                                               6   serve the ends of justice, a protective order for such information is justified in this
                                                                                                               7   matter. It is the intent of the parties that information will not be designated as
                                                                                                               8   confidential for tactical reasons and that nothing be so designated without a good
                                                                                                               9   faith belief that it has been maintained in a confidential, non-public manner, and
                                                                                                              10   there is good cause why it should not be part of the public record of this case.
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                              11   2.      DEFINITIONS
                                                                                                              12           2.1   Action: means this pending federal lawsuit, Steve Mitchell v. LeBron
                                                                             I R V I N E , C A 92614-2545
                                           5 PAR K PLA ZA
                                                            S U I T E 1400




                                                                                                              13   James, Case No. 2:20-cv-08188-GW-JPR (C.D. Cal.).
                                                                                                              14           2.2   Challenging Party: a Party or Nonparty that challenges the designation
                                                                                                              15   of information or items under this Order.
                                                                                                              16           2.3   “CONFIDENTIAL” Information or Items: information (regardless of
                                                                                                              17   how it is generated, stored, or maintained) or tangible things that qualify for
                                                                                                              18   protection under Federal Rule of Civil Procedure 26(c) and as specified above in
                                                                                                              19   the Good Cause Statement.
                                                                                                              20           2.4   “CONFIDENTIAL - OUTSIDE COUNSEL’S EYES ONLY”: means
                                                                                                              21   information the Designating Party believes in good faith is not generally known to
                                                                                                              22   others and has significant competitive value such that unrestricted disclosure to
                                                                                                              23   others would create a substantial risk of serious injury, and which the Designating
                                                                                                              24   Party (i) would not normally reveal to third parties except in confidence or has
                                                                                                              25   undertaken with others to maintain in confidence, (ii) believes in good faith is
                                                                                                              26   protected by a right to privacy under federal or state law or any other applicable
                                                                                                              27   privilege or right related to confidentiality or privacy, or (iii) believes in good faith
                                                                                                              28   constitutes proprietary financial, research, development, technical, or commercially
                                                                                                                   112413893                                  -3-
                                                                                                            Case 2:20-cv-08188-GW-JPR Document 89 Filed 01/12/21 Page 4 of 17 Page ID #:1607



                                                                                                               1   sensitive competitive information that the Producing Party maintains as highly
                                                                                                               2   confidential in its business or the disclosure of which is likely to cause harm to the
                                                                                                               3   competitive position of the Producing Party. Financial Material that comprises
                                                                                                               4   proprietary financial or commercial information, including, without limitation,
                                                                                                               5   commercial agreements, licenses, and documents reflecting revenue, sales, profits,
                                                                                                               6   and/or costs may be designated as “CONFIDENTIAL - OUTSIDE COUNSEL’S
                                                                                                               7   EYES ONLY.”
                                                                                                               8           2.5   Counsel: Outside Counsel of Record (as well as their support staff).
                                                                                                               9           2.6   Designating Party: a Party or Nonparty that designates information or
                                                                                                              10   items that it produces in disclosures or in responses to discovery as
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                              11   “CONFIDENTIAL” or “CONFIDENTIAL – OUTSIDE COUNSEL’S EYES
                                                                                                              12   ONLY.”
                                                                             I R V I N E , C A 92614-2545
                                           5 PAR K PLA ZA
                                                            S U I T E 1400




                                                                                                              13           2.7   Disclosure or Discovery Material: all items or information, regardless
                                                                                                              14   of the medium or manner in which it is generated, stored, or maintained (including,
                                                                                                              15   among other things, testimony, transcripts, and tangible things), that are produced
                                                                                                              16   or generated in disclosures or responses to discovery in this matter.
                                                                                                              17           2.8   Expert: a person with specialized knowledge or experience in a matter
                                                                                                              18   pertinent to the litigation who has been retained by a Party or its counsel to serve as
                                                                                                              19   an expert witness or as a consultant in this action.
                                                                                                              20           2.9   Nonparty: any natural person, partnership, corporation, association, or
                                                                                                              21   other legal entity not named as a Party to this action.
                                                                                                              22           2.10 Outside Counsel of Record: attorneys who are retained to represent or
                                                                                                              23   advise a Party in connection with this Action, and persons who are employed by a
                                                                                                              24   law firm that has appeared on behalf of that Party, including support staff.
                                                                                                              25           2.11 Party: any Party to this Action, including all retained experts and
                                                                                                              26   Outside Counsel of Record (and their support staffs).
                                                                                                              27           2.12 Producing Party: a Party or Nonparty that produces Disclosure or
                                                                                                              28   Discovery Material in this Action.
                                                                                                                   112413893                                 -4-
                                                                                                            Case 2:20-cv-08188-GW-JPR Document 89 Filed 01/12/21 Page 5 of 17 Page ID #:1608



                                                                                                               1           2.13 Professional Vendors: persons or entities that provide litigation
                                                                                                               2   support services (for example, photocopying, videotaping, translating, preparing
                                                                                                               3   exhibits or demonstrations, and organizing, storing, or retrieving data in any form
                                                                                                               4   or medium) and their employees and subcontractors.
                                                                                                               5           2.14 Protected Material: any Disclosure or Discovery Material that is
                                                                                                               6   designated as “CONFIDENTIAL” or “CONFIDENTIAL – OUTSIDE
                                                                                                               7   COUNSEL’S EYES ONLY.” No Disclosure or Discovery Material shall be
                                                                                                               8   deemed Protected Material if:
                                                                                                               9           (a)    It is in the public domain at the time of disclosure;
                                                                                                              10           (b)    It becomes part of the public domain as a result of publication not
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                              11   involving a violation of this Protective Order, unless the publication was
                                                                                                              12   inadvertent;
                                                                             I R V I N E , C A 92614-2545
                                           5 PAR K PLA ZA
                                                            S U I T E 1400




                                                                                                              13           (c)    The Receiving Party can show it was in the Receiving Party’s rightful
                                                                                                              14   and lawful possession at the time of disclosure; or
                                                                                                              15           (d)    The Receiving Party lawfully received it from a Non-Party without
                                                                                                              16   restriction as to disclosure, provided such Non-Party has the right to make the
                                                                                                              17   disclosure to the Receiving Party.
                                                                                                              18           2.15 Privileged Material: a document, tangible item or electronically stored
                                                                                                              19   information that is privileged, protected by the work product doctrine, or subject to
                                                                                                              20   some other immunity from disclosure.
                                                                                                              21           2.16 Receiving Party: a Party that receives Disclosure or Discovery
                                                                                                              22   Material from a Producing Party.
                                                                                                              23   3.      SCOPE
                                                                                                              24           The protections conferred by this Stipulation and Order cover not only
                                                                                                              25   Protected Material (as defined above) but also (1) any information copied or
                                                                                                              26   extracted from Protected Material; (2) all copies, excerpts, summaries, or
                                                                                                              27   compilations of Protected Material; and (3) any testimony, conversations, or
                                                                                                              28   presentations by Parties or their Counsel that might reveal Protected Material.
                                                                                                                   112413893                                  -5-
                                                                                                            Case 2:20-cv-08188-GW-JPR Document 89 Filed 01/12/21 Page 6 of 17 Page ID #:1609



                                                                                                               1           Any use of Protected Material at trial will be governed by the orders of the
                                                                                                               2   trial judge. This Order does not govern the use of Protected Material at trial.
                                                                                                               3   4.      DURATION
                                                                                                               4           The terms of this Protective Order shall survive the final termination of this
                                                                                                               5   Action to the extent that any Protected Material is not or does not become known to
                                                                                                               6   the public. This Court shall retain jurisdiction over this Action for the purpose of
                                                                                                               7   enforcing this Protective Order. The Parties agree that any order of dismissal of
                                                                                                               8   this Action as to any or all Parties shall include specific provision that the Court
                                                                                                               9   retains jurisdiction to enforce the terms of this Protective Order following
                                                                                                              10   dismissal. Each Party hereby consents to the personal jurisdiction of the Court for
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                              11   that purpose.
                                                                                                              12   5.      DESIGNATING PROTECTED MATERIAL
                                                                             I R V I N E , C A 92614-2545
                                           5 PAR K PLA ZA
                                                            S U I T E 1400




                                                                                                              13           5.1    EACH Party or Nonparty that designates information or items for
                                                                                                              14   protection under this Order must take care to limit any such designation to specific
                                                                                                              15   material that qualifies under the appropriate standards. The Designating Party must
                                                                                                              16   designate for protection only those specific portions of material, documents, items,
                                                                                                              17   or oral or written communications that qualify so that other portions of the material,
                                                                                                              18   documents, items, or communications for which protection is not warranted are not
                                                                                                              19   swept unjustifiably within the ambit of this Order.
                                                                                                              20           Mass, indiscriminate, or routinized designations are prohibited. Designations
                                                                                                              21   that are shown to be clearly unjustified or that have been made for an improper
                                                                                                              22   purpose (for example, to unnecessarily encumber the case-development process or
                                                                                                              23   to impose unnecessary expenses and burdens on other parties) may expose the
                                                                                                              24   Designating Party to sanctions.
                                                                                                              25           If it comes to a Designating Party’s attention that information or items it
                                                                                                              26   designated for protection do not qualify for that level of protection, that Designating
                                                                                                              27   Party must promptly notify all other Parties that it is withdrawing the inapplicable
                                                                                                              28   designation.
                                                                                                                   112413893                                  -6-
                                                                                                            Case 2:20-cv-08188-GW-JPR Document 89 Filed 01/12/21 Page 7 of 17 Page ID #:1610



                                                                                                               1           5.2   Except as otherwise provided in this Order, Disclosure or Discovery
                                                                                                               2   Material that qualifies for protection under this Order must be clearly so designated
                                                                                                               3   before the material is disclosed or produced.
                                                                                                               4           Designation in conformity with this Order requires the following:
                                                                                                               5           (a) for information in documentary form (for example, paper or electronic
                                                                                                               6   documents but excluding transcripts of depositions or other pretrial or trial
                                                                                                               7   proceedings), the Producing Party must affix at a minimum the legend
                                                                                                               8   “CONFIDENTIAL” or “CONFIDENTIAL – OUTSIDE COUNSEL’S EYES
                                                                                                               9   ONLY” to each page that contains Protected Material. If only a portion or portions
                                                                                                              10   of the material on a page qualify for protection, the Producing Party must clearly
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                              11   identify the protected portion(s) (for example, by making appropriate markings in
                                                                                                              12   the margins).
                                                                             I R V I N E , C A 92614-2545
                                           5 PAR K PLA ZA
                                                            S U I T E 1400




                                                                                                              13           A Party or Nonparty that makes original documents available for inspection
                                                                                                              14   need not designate them for protection until after the inspecting Party has indicated
                                                                                                              15   which documents it would like copied and produced. During the inspection and
                                                                                                              16   before the designation, all material made available for inspection must be treated as
                                                                                                              17   “CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY.” After the
                                                                                                              18   inspecting Party has identified the documents it wants copied and produced, the
                                                                                                              19   Producing Party must determine which documents, or portions thereof, qualify for
                                                                                                              20   protection under this Order. Then, before producing the specified documents, the
                                                                                                              21   Producing Party must affix the “CONFIDENTIAL” or “CONFIDENTIAL –
                                                                                                              22   OUTSIDE COUNSEL’S EYES ONLY” legend to each page that contains
                                                                                                              23   Protected Material. If only a portion or portions of the material on a page qualify
                                                                                                              24   for protection, the Producing Party also must clearly identify the protected
                                                                                                              25   portion(s) (for example, by making appropriate markings in the margins).
                                                                                                              26           (b) for testimony given in depositions, the Designating Party must identify
                                                                                                              27   the Disclosure or Discovery Material that is protected within fifteen (15) days of
                                                                                                              28
                                                                                                                   112413893                                -7-
                                                                                                            Case 2:20-cv-08188-GW-JPR Document 89 Filed 01/12/21 Page 8 of 17 Page ID #:1611



                                                                                                               1   receiving the transcript. Until then the entire transcript shall be treated as
                                                                                                               2   “CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY.”
                                                                                                               3           (c) for information produced in some form other than documentary and for
                                                                                                               4   any other tangible items, the Producing Party must affix in a prominent place on the
                                                                                                               5   exterior of the container or containers in which the information is stored the legend
                                                                                                               6   “CONFIDENTIAL” or “CONFIDENTIAL – OUTSIDE COUNSEL’S EYES
                                                                                                               7   ONLY.” If only a portion or portions of the information warrant protection, the
                                                                                                               8   Producing Party, to the extent practicable, must identify the protected portion(s).
                                                                                                               9           (d) for Disclosure or Discovery Material made available for inspection by
                                                                                                              10   Outside Counsel for the Receiving Party, that Parties shall initially consider all such
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                              11   material to be “CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY” and
                                                                                                              12   subject to this Protective Order even though no formal designation has yet been
                                                                             I R V I N E , C A 92614-2545
                                           5 PAR K PLA ZA
                                                            S U I T E 1400




                                                                                                              13   made. Thereafter, the Producing Party shall have fourteen (14) days to review and
                                                                                                              14   designate the inspected Disclosure or Discovery Material as “CONFIDENTIAL” or
                                                                                                              15   “CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY” prior to furnishing
                                                                                                              16   copies to the Receiving Party.
                                                                                                              17           5.3   If timely corrected, an inadvertent failure to designate qualified
                                                                                                              18   information or items does not, standing alone, waive the Designating Party’s right
                                                                                                              19   to secure protection under this Order for that material. On timely correction of a
                                                                                                              20   designation, the Receiving Party must make reasonable efforts to assure that the
                                                                                                              21   material is treated in accordance with the provisions of this Order.
                                                                                                              22           5.4   Non-Parties who produce Disclosure or Discovery Material in this
                                                                                                              23   Action may avail themselves of the provisions of this Protective Order, and such
                                                                                                              24   Disclosure or Discovery Material produced by Non Parties shall be treated by the
                                                                                                              25   Parties in conformance with this Protective Order. A Non-Party’s use of this
                                                                                                              26   Protective Order for production of its Disclosure or Discovery Material does not
                                                                                                              27   entitle that Non-Party to have access to Disclosure or Discovery Material produced
                                                                                                              28   by any other Party in this Action.
                                                                                                                   112413893                                 -8-
                                                                                                            Case 2:20-cv-08188-GW-JPR Document 89 Filed 01/12/21 Page 9 of 17 Page ID #:1612



                                                                                                               1   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                                                                               2           6.1   Any Party or Nonparty may challenge a designation of confidentiality
                                                                                                               3   at any time consistent with the Court’s scheduling order.
                                                                                                               4           6.2   The Challenging Party must initiate the dispute-resolution process
                                                                                                               5   (and, if necessary, file a discovery motion) under Local Rule 37.
                                                                                                               6           6.3   Except as otherwise provided for in the Federal Rules of Civil
                                                                                                               7   Procedure, Local Rules or herein, any challenge submitted to the Court shall be via
                                                                                                               8   a joint stipulation to Local Rule 37-2.
                                                                                                               9           6.4   The burden of persuasion in any such proceeding is on the Designating
                                                                                                              10   Party. Frivolous challenges, and those made for an improper purpose (for example,
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                              11   to harass or impose unnecessary expenses and burdens on other parties), may
                                                                                                              12   expose the Challenging Party to sanctions. Frivolous designations of
                                                                             I R V I N E , C A 92614-2545
                                           5 PAR K PLA ZA
                                                            S U I T E 1400




                                                                                                              13   confidentiality, and those made for an improper purpose (for example, to delay
                                                                                                              14   discovery and/or to increase the costs on the Challenging Party), may expose the
                                                                                                              15   Designating Party to sanctions. Unless the Designating Party has waived or
                                                                                                              16   withdrawn the confidentiality designation, all parties must continue to afford the
                                                                                                              17   material in question the level of protection to which it is entitled under the
                                                                                                              18   Producing Party’s designation until the Court rules on the challenge.
                                                                                                              19   7.      ACCESS TO AND USE OF PROTECTED MATERIAL
                                                                                                              20           7.1   A Receiving Party may use Protected Material that is disclosed or
                                                                                                              21   produced by another Party or by a Nonparty in connection with this Action only for
                                                                                                              22   prosecuting, defending, or attempting to settle this Action. Such Protected Material
                                                                                                              23   may be disclosed only to the categories of people and under the conditions
                                                                                                              24   described in this Order. When the Action has been terminated, a Receiving Party
                                                                                                              25   must comply with the provisions of Section 13 below (FINAL DISPOSITION).
                                                                                                              26           Protected Material must be stored and maintained by a Receiving Party at a
                                                                                                              27   location and in a manner sufficiently secure to ensure that access is limited to the
                                                                                                              28   people authorized under this Order.

                                                                                                                   112413893                                 -9-
                                                                                                        Case 2:20-cv-08188-GW-JPR Document 89 Filed 01/12/21 Page 10 of 17 Page ID #:1613



                                                                                                             1           7.2   Unless otherwise ordered by the Court or permitted in writing by the
                                                                                                             2   Designating Party, a Receiving Party may disclose any information or item
                                                                                                             3   designated “CONFIDENTIAL” only to the following people:
                                                                                                             4           (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
                                                                                                             5   as employees of that Outside Counsel of Record to whom it is reasonably necessary
                                                                                                             6   to disclose the information for this Action;
                                                                                                             7           (b) the employees of the Receiving Party to whom disclosure is reasonably
                                                                                                             8   necessary for this Action;
                                                                                                             9           (c) Experts (as defined in this Order) of the Receiving Party to whom
                                                                                                            10   disclosure is reasonably necessary for this Action and who have signed the
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                            11   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                                                                            12           (d) the Court and its personnel;
                                                                             I R V I N E , C A 92614-2545
                                           5 PAR K PLA ZA
                                                            S U I T E 1400




                                                                                                            13           (e) court reporters and their staff;
                                                                                                            14           (f) professional jury or trial consultants and Professional Vendors to whom
                                                                                                            15   disclosure is reasonably necessary for this Action, who have signed the
                                                                                                            16   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                                                                            17           (g) the author or recipient of a document containing the information or a
                                                                                                            18   custodian or other person who otherwise possessed or knew the information;
                                                                                                            19           (h) during their depositions, witnesses and attorneys for witnesses to whom
                                                                                                            20   disclosure is reasonably necessary, provided that the deposing party requests that
                                                                                                            21   the witness sign the form attached as Exhibit A hereto and the witnesses will not be
                                                                                                            22   permitted to keep any confidential information unless they sign the form, unless
                                                                                                            23   otherwise agreed by the Designating Party or ordered by the Court. Pages of
                                                                                                            24   transcribed deposition testimony or exhibits to depositions that reveal Protected
                                                                                                            25   Material may be separately bound by the court reporter and may not be disclosed to
                                                                                                            26   anyone except as permitted under this Order; and
                                                                                                            27
                                                                                                            28
                                                                                                                 112413893                                  - 10 -
                                                                                                        Case 2:20-cv-08188-GW-JPR Document 89 Filed 01/12/21 Page 11 of 17 Page ID #:1614



                                                                                                             1           (i) any mediator or settlement officer, and their supporting personnel,
                                                                                                             2   mutually agreed on by any of the Parties engaged in settlement discussions or
                                                                                                             3   appointed by the Court.
                                                                                                             4           7.3   Unless otherwise ordered by the Court or permitted in writing by the
                                                                                                             5   Designating Party, a Receiving Party may disclose any information or item
                                                                                                             6   designated “CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY” only to
                                                                                                             7   the following people:
                                                                                                             8           (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
                                                                                                             9   as employees of that Outside Counsel of Record to whom it is reasonably necessary
                                                                                                            10   to disclose the information for this Action;
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                            11           (b) Experts (as defined in this Order) of the Receiving Party to whom
                                                                                                            12   disclosure is reasonably necessary for this Action and who have signed the
                                                                             I R V I N E , C A 92614-2545
                                           5 PAR K PLA ZA
                                                            S U I T E 1400




                                                                                                            13   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                                                                            14           (c) the Court and its personnel;
                                                                                                            15           (d) court reporters and their staff;
                                                                                                            16           (e) the author or recipient of a document containing the information or a
                                                                                                            17   custodian or other person who otherwise possessed or knew the information prior to
                                                                                                            18   disclosure; and
                                                                                                            19           (f) any mediator or settlement officer, and their supporting personnel,
                                                                                                            20   mutually agreed on by any of the Parties engaged in settlement discussions or
                                                                                                            21   appointed by the Court.
                                                                                                            22   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                                                                                                            23           IN OTHER LITIGATION
                                                                                                            24           If a Party is served with a subpoena or a court order issued in other litigation
                                                                                                            25   that compels disclosure of any information or items designated in this Action as
                                                                                                            26   “CONFIDENTIAL” or “CONFIDENTIAL – OUTSIDE COUNSEL’S EYES
                                                                                                            27   ONLY,” that Party must:
                                                                                                            28
                                                                                                                 112413893                                  - 11 -
                                                                                                        Case 2:20-cv-08188-GW-JPR Document 89 Filed 01/12/21 Page 12 of 17 Page ID #:1615



                                                                                                             1           (a) promptly notify in writing the Designating Party. Such notification must
                                                                                                             2   include a copy of the subpoena or court order unless prohibited by law;
                                                                                                             3           (b) promptly notify in writing the party who caused the subpoena or order to
                                                                                                             4   issue in the other litigation that some or all of the material covered by the subpoena
                                                                                                             5   or order is subject to this Protective Order. Such notification must include a copy
                                                                                                             6   of this Order; and
                                                                                                             7           (c) cooperate with respect to all reasonable procedures sought to be pursued
                                                                                                             8   by the Designating Party whose Protected Material may be affected.
                                                                                                             9           If the Designating Party timely seeks a protective order, the Party served with
                                                                                                            10   the subpoena or court order should not produce any information designated in this
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                            11   action as “CONFIDENTIAL” or “CONFIDENTIAL – OUTSIDE COUNSEL’S
                                                                                                            12   EYES ONLY” before a determination on the protective-order request by the
                                                                             I R V I N E , C A 92614-2545
                                           5 PAR K PLA ZA
                                                            S U I T E 1400




                                                                                                            13   relevant court unless the Party has obtained the Designating Party’s permission.
                                                                                                            14   The Designating Party bears the burden and expense of seeking protection of its
                                                                                                            15   Confidential Material, and nothing in these provisions should be construed as
                                                                                                            16   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
                                                                                                            17   directive from another court.
                                                                                                            18   9.      A NONPARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                                                                                            19           PRODUCED IN THIS LITIGATION
                                                                                                            20           (a) The terms of this Order are applicable to information produced by a
                                                                                                            21   Nonparty in this Action and designated as “CONFIDENTIAL” or
                                                                                                            22   “CONFIDENTIAL – OUTSIDE COUNSEL’S EYES ONLY.” Such information is
                                                                                                            23   protected by the remedies and relief provided by this Order. Nothing in these
                                                                                                            24   provisions should be construed as prohibiting a Nonparty from seeking additional
                                                                                                            25   protections.
                                                                                                            26           (b) In the event that a Party is required by a valid discovery request to
                                                                                                            27   produce a Nonparty’s Confidential Information in its possession and the Party is
                                                                                                            28
                                                                                                                 112413893                                 - 12 -
                                                                                                        Case 2:20-cv-08188-GW-JPR Document 89 Filed 01/12/21 Page 13 of 17 Page ID #:1616



                                                                                                             1   subject to an agreement with the Nonparty not to produce the Nonparty’s
                                                                                                             2   Confidential Information, then the Party must
                                                                                                             3           (1) promptly notify in writing the Requesting Party and the Nonparty that
                                                                                                             4   some or all of the information requested is subject to a confidentiality agreement
                                                                                                             5   with a Nonparty;
                                                                                                             6           (2) promptly provide the Nonparty with a copy of this Order, the relevant
                                                                                                             7   discovery request(s), and a reasonably specific description of the information
                                                                                                             8   requested; and
                                                                                                             9           (3) make the information requested available for inspection by the Nonparty,
                                                                                                            10   if requested.
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                            11           (c) If the Nonparty fails to seek a protective order within 21 days of
                                                                                                            12   receiving the notice and accompanying information, the Receiving Party may
                                                                             I R V I N E , C A 92614-2545
                                           5 PAR K PLA ZA
                                                            S U I T E 1400




                                                                                                            13   produce the Nonparty’s Confidential Information responsive to the discovery
                                                                                                            14   request. If the Nonparty timely seeks a protective order, the Receiving Party must
                                                                                                            15   not produce any information in its possession or control that is subject to the
                                                                                                            16   confidentiality agreement with the Nonparty before a ruling on the protective order
                                                                                                            17   request. Absent a court order to the contrary, the Nonparty must bear the burden
                                                                                                            18   and expense of seeking protection of its Protected Material.
                                                                                                            19   10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                                                                            20           If a Receiving Party learns that by inadvertence or otherwise, it has disclosed
                                                                                                            21   Protected Material to any person or in any circumstance not authorized under this
                                                                                                            22   Order, the Receiving Party must immediately notify the Designating Party in
                                                                                                            23   writing of the unauthorized disclosures, use its best efforts to retrieve all
                                                                                                            24   unauthorized copies of the Protected Material, inform the person or people to whom
                                                                                                            25   unauthorized disclosures were made of the terms of this Order, and ask that person
                                                                                                            26   or people to execute the “Acknowledgment and Agreement to Be Bound” that is
                                                                                                            27   attached hereto as Exhibit A.
                                                                                                            28
                                                                                                                 112413893                                 - 13 -
                                                                                                        Case 2:20-cv-08188-GW-JPR Document 89 Filed 01/12/21 Page 14 of 17 Page ID #:1617



                                                                                                             1   11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                                                                                             2           PROTECTED MATERIAL
                                                                                                             3           When a Producing Party gives notice to Receiving Parties that certain
                                                                                                             4   inadvertently produced material is subject to a claim of privilege or other
                                                                                                             5   protection, the obligations of the Receiving Parties are those set forth in Federal
                                                                                                             6   Rule of Civil Procedure 26(b)(5)(B).
                                                                                                             7   12.     MISCELLANEOUS
                                                                                                             8           12.1 Nothing in this Order abridges the right of any person to seek its
                                                                                                             9   modification by the Court.
                                                                                                            10           12.2 By stipulating to the entry of this Order, no Party waives any right it
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                            11   otherwise would have to object to disclosing or producing any information or item
                                                                                                            12   on any ground not addressed in this Order. Similarly, no Party waives any right to
                                                                             I R V I N E , C A 92614-2545
                                           5 PAR K PLA ZA
                                                            S U I T E 1400




                                                                                                            13   object on any ground to use in evidence of any of the material covered by this
                                                                                                            14   Order.
                                                                                                            15           12.3 A Party that seeks to file under seal any Protected Material must
                                                                                                            16   comply with Civil Local Rule 79-5. Protected Material may be filed under seal
                                                                                                            17   only pursuant to a court order authorizing the sealing of the specific Protected
                                                                                                            18   Material at issue. If a Party’s request to file Protected Material under seal is denied,
                                                                                                            19   then the Receiving Party may file the information in the public record unless
                                                                                                            20   otherwise instructed by the Court.
                                                                                                            21   13.     FINAL DISPOSITION
                                                                                                            22           After the final disposition of this Action, as defined in paragraph 4, within 60
                                                                                                            23   days of a written request by the Designating Party, each Receiving Party must
                                                                                                            24   return all Protected Material to the Producing Party or destroy such material. As
                                                                                                            25   used in this subdivision, “all Protected Material” includes all copies, abstracts,
                                                                                                            26   compilations, summaries, and any other format reproducing or capturing any of the
                                                                                                            27   Protected Material. Whether the Protected Material is returned or destroyed, the
                                                                                                            28   Receiving Party must submit a written certification to the Producing Party (and, if
                                                                                                                 112413893                                 - 14 -
                                                                                                        Case 2:20-cv-08188-GW-JPR Document 89 Filed 01/12/21 Page 15 of 17 Page ID #:1618



                                                                                                             1   not the same person or entity, to the Designating Party) by the 60-day deadline that
                                                                                                             2   identifies (by category, when appropriate) all the Protected Material that was
                                                                                                             3   returned or destroyed and affirms that the Receiving Party has not retained any
                                                                                                             4   copies, abstracts, compilations, summaries, or any other format reproducing or
                                                                                                             5   capturing any of the Protected Material. Notwithstanding this provision, Counsel
                                                                                                             6   are entitled to retain an archival copy of all pleadings; motion papers; trial,
                                                                                                             7   deposition, and hearing transcripts; legal memoranda; correspondence; deposition
                                                                                                             8   and trial exhibits; expert reports; attorney work product; and consultant and expert
                                                                                                             9   work product even if such materials contain Protected Material. Any such archival
                                                                                                            10   copies that contain or constitute Protected Material remain subject to this Order as
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                            11   set forth in Section 4 (DURATION).
                                                                                                            12   14.     SANCTIONS
                                                                             I R V I N E , C A 92614-2545
                                           5 PAR K PLA ZA
                                                            S U I T E 1400




                                                                                                            13           Any willful violation of this Order may be punished by civil or criminal
                                                                                                            14   contempt, financial or evidentiary sanctions, reference to disciplinary authorities, or
                                                                                                            15   other appropriate action at the discretion of the Court.
                                                                                                            16
                                                                                                            17
                                                                                                            18
                                                                                                            19
                                                                                                            20
                                                                                                            21
                                                                                                            22
                                                                                                            23
                                                                                                            24
                                                                                                            25
                                                                                                            26
                                                                                                            27
                                                                                                            28
                                                                                                                 112413893                                 - 15 -
                                                                                                        Case 2:20-cv-08188-GW-JPR Document 89 Filed 01/12/21 Page 16 of 17 Page ID #:1619



                                                                                                             1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                                                                                             2   Dated:      January 8, 2021                 TROUTMAN PEPPER HAMILTON
                                                                                                                                                             SANDERS LLP
                                                                                                             3
                                                                                                             4
                                                                                                                                                             By: /s/ Oscar A. Figueroa
                                                                                                             5                                                  Howard J. Shire
                                                                                                                                                                Jeffrey M. Goldman
                                                                                                             6                                                  Oscar A. Figueroa
                                                                                                             7                                                       Attorneys for Defendant
                                                                                                                                                                     LEBRON JAMES
                                                                                                             8
                                                                                                                 Dated:      January 8, 2021                 MCCULLOCH KLEINMAN LAW
                                                                                                             9
                                                                                                            10
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                                                                             By: /s/ Kevin McCulloch
                                                                                                            11                                                  Kevin McCulloch
                                                                                                                                                                Nate Kleinman,
                                                                                                            12
                                                                             I R V I N E , C A 92614-2545




                                                                                                                                                                     Attorneys for Plaintiff
                                           5 PAR K PLA ZA
                                                            S U I T E 1400




                                                                                                            13                                                       STEVE MITCHELL
                                                                                                            14                                      ATTESTATION
                                                                                                            15           Pursuant to L.R. 5-4.3.4, Oscar A. Figueroa hereby attests that all other
                                                                                                            16   signatories listed, and on whose behalf the filing is submitted, concur in the filing’s
                                                                                                            17   content and have authorized the filing.
                                                                                                            18                                                         /s/ Oscar A. Figueroa
                                                                                                                                                                      Oscar A. Figueroa
                                                                                                            19
                                                                                                            20   IT IS SO ORDERED:
                                                                                                            21
                                                                                                            22   Dated: 1/12/2021                          _______________________________________
                                                                                                                                                           Honorable Jean P. Rosenbluth
                                                                                                            23                                             United States Magistrate Judge
                                                                                                            24
                                                                                                            25
                                                                                                            26
                                                                                                            27
                                                                                                            28
                                                                                                                 112413893                                  - 16 -
                                                                                                        Case 2:20-cv-08188-GW-JPR Document 89 Filed 01/12/21 Page 17 of 17 Page ID #:1620



                                                                                                             1                                          EXHIBIT A
                                                                                                             2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                                                                             3           I, _____________________________ [full name], of _________________
                                                                                                             4   [full address], declare under penalty of perjury that I have read in its entirety and
                                                                                                             5   understand the Stipulated Protective Order that was issued by the U.S. District
                                                                                                             6   Court for the Central District of California on [date] in the case of ___________
                                                                                                             7   [insert case name and number]. I agree to comply with and to be bound by all
                                                                                                             8   terms of this Stipulated Protective Order, and I understand and acknowledge that
                                                                                                             9   failure to so comply could expose me to sanctions and punishment, including
                                                                                                            10   contempt. I solemnly promise that I will not disclose in any manner any
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                            11   information or item that is subject to this Stipulated Protective Order to any person
                                                                                                            12   or entity except in strict compliance with the provisions of this Order.
                                                                             I R V I N E , C A 92614-2545
                                           5 PAR K PLA ZA
                                                            S U I T E 1400




                                                                                                            13           I further agree to submit to the jurisdiction of the U.S. District Court for the
                                                                                                            14   Central District of California for the purpose of enforcing the terms of this
                                                                                                            15   Stipulated Protective Order, even if such enforcement proceedings occur after
                                                                                                            16   termination of this action. I hereby appoint __________________________ [full
                                                                                                            17   name] of _______________________________________ [full address and
                                                                                                            18   telephone number] as my California agent for service of process in connection
                                                                                                            19   with this action or any proceedings related to enforcement of this Stipulated
                                                                                                            20   Protective Order.
                                                                                                                 Date: ______________________________________
                                                                                                            21   City and State where signed: _________________________________
                                                                                                            22   Printed name: _______________________________
                                                                                                            23   Signature: __________________________________
                                                                                                            24
                                                                                                            25
                                                                                                            26
                                                                                                            27
                                                                                                            28
                                                                                                                 112413893                                  - 17 -
